The plaintiff in error, hereinafter referred to as the defendant, was convicted of receiving stolen property of the alleged value of $3.50, and his punishment fixed at a fine of $200.
The evidence in this case shows that F. B. Johnson, a farmer, on January 27, 1934, drove a team of mules to Chickasha, and stopped them on one of the public streets of the said town; when he returned to his team to go home in the evening, he found his check lines had been taken from his team by some one, and immediately reported it to the chief of police; the chief of police, on learning the check lines had been stolen, went to the place of business of the defendant, which is a second-hand store, and also a restaurant in the adjoining room; just why the chief of police suspected Bill Johnson, who stole the check lines, is not brought out in the record; Bill Johnson had sold the check lines to the defendant. The chief of police testified he went to the defendant's second-hand store and asked him where the check lines were that Bill Johnson had sold him; the defendant told the chief where the check lines could be found, and the lines were found in the restaurant side of defendant's place of business behind a counter in a box.
The defendant did not testify, but called two witnesses who stated that when Bill Johnson wanted to sell the defendant the check lines, he asked him if they were hot, and Bill Johnson told the defendant they were not stolen. There was some evidence introduced to show that Bill Johnson had heretofore been convicted of burglary, and *Page 372 
also that some of the stolen property was found at the defendant's home. Bill Johnson admitted stealing the check lines, and admitted he sold the check lines to the defendant, and that he was at the time of the trial being held in jail as an important witness in the case against this defendant.
The evidence in the case is sufficient to sustain the conviction. Every act of the defendant in connection with the buying of the check lines and secreting them in the restaurant of his place of business shows that defendant had knowledge of the fact that the check lines had been stolen by Bill Johnson. The defendant had known Bill Johnson for many years.
The evidence is sufficient to sustain the conviction. The defendant was accorded a fair and impartial trial. There are no errors in the record warranting a reversal. The punishment imposed, we believe, is excessive, considering the value of the property stolen. The punishment is therefore modified from a fine of $200 to a fine of $100, and, as modified, the judgment is affirmed.
EDWARDS and DOYLE, JJ., concur.